Title: From John Adams to William McPherson, 4 July 1789
From: Adams, John
To: McPherson, William



Sir
Richmond hill July 4. 1789

I have received your polite letter of the second of this month, and am obliged to you for this instance of respect and attention to me. The competition for employment under the national government, is I preceive, in Philadelphia, very numerous, and the merits of various candidates are considerable The personal knowledge of the President, and the able and faithful characters within the reach of his inquiry, from that district, cannot leave him at a loss to determine whose pretensions ought to be prevalent.
As according to my construction of the constitution the Senate have only a negative on the nominations of the President, and as I have a voice only in case of division of the Senators, the case is not likely very soon to happen, that I shall venture to put a negative on the nomination of the Presidents supported by the suffrages of half the Senate. I should be very likely to make presumptions in favor of a constitutional nomination.
The recomendation of your friend Colo. Smith in addition to all that I have seen or heard of your character, would dispose me to wish well to your pursuits as far as they may be found consistent with Justice and public polity.
I am &c &c
John Adams